DETAILED ACTION
This office action is in reply to applicant communication filed on December 01, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 have been cancelled
Claims 21-40 have been amended.
Claims 21-40 are pending. 

Response to Argument
Applicant’s arguments filed on December 01, 2020 with respect to the 35 U.S.C. 102/103 rejections have been fully considered but are moot in view of new ground(s) of rejection.

Applicant’s argument filed on December 01, 2020 with respect to the double patenting rejection have been fully considered and withdrawn due to the terminal disclaimer filed on December 01, 2020 and approved by the office on December 03, 2020.

Applicant’s argues that the prior art on record fails to teach the amended limitation of the independent claims. However, upon further consideration a new ground(s) of rejection is made using newly discovered prior arts to Liao (US Pub. No. 2010/0067695).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21-24, 26, 29-32, 34 and 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Kothari (US Pub. No. 2014/0086493) in view of Abuelsaad (US Pub. No. 2015/0281159).

	As per claim 21 Kothari discloses:
A method for preventing unwanted dissemination of information via a multimedia item to be posted to a website, the method comprising: analyzing, by the at least one computer device, the multimedia item to identify an entity depicted in the multimedia item, the entity comprising a product logo, trademark, and/or brand name associated with a company and/or brand owner; (paragraph 32 of Kothari, a method is initiated in block 402, where system 102 identifies (i.e., the claimed analyzing) one or more portions of a given photo. In various embodiments, such portions correspond to objects that system 102 may obscure or may display unobscured) and (paragraph 17 of Kothari, in some embodiments, the objects may include, for example, one or more faces, text, one or more logos, (i.e., the claimed entity) etc).
Determining, by the at least one computer device, a context associated with the multimedia item based on content depicted in the multimedia item; (paragraph 23 of Kothari, system 102 recognizes one or more objects in one or more photos. In some embodiments, the one or more objects may include faces, text, logos, landmarks, etc (the claimed context)).
Determining, by the at least one computer device, whether a variance exists between the context associated with the multimedia item and a preference specified for the entity, (paragraph 18 of Kothari, the system then determines one or more objects to be obscured in the photo. In some embodiments, the system may determine one or more objects to be obscured by receiving one or more user preferences associated with the photo. The user preferences may include an indication of which objects to obscure and/or which objects to display unobscured).
The preference indicating a type of content that the entity is not to be associated with and a censoring action to be performed when the type of content is part of the multimedia item; (paragraph 18 of Kothari, the system then determines one or more objects to be obscured in the photo. In some embodiments, the system may determine one or more objects to be obscured by receiving one or more user preferences associated with the photo. The user preferences may include an indication of which objects to obscure and/or which objects to display unobscured).
Performing, by the at least one computer device and prior to posting the multimedia item to the website, the censoring action with respect to the multimedia item when it is determined that the variance exists between the context associated with the multimedia item and the preference specified for the entity. (Paragraph 19 of Kothari, the system then causes the photo to be displayed such that the determined one or more objects are obscured).
Kothari teaches the method of providing and/or applying preferences for an entity (see paragraph 18 of Kothari) but fails to disclose:
Receiving, by at least one computer device, a request to post the multimedia item to the website. 
However, in the same field of endeavor, Abuelsaad teaches this limitation as (paragraph 29 of Abuelsaad, delay program 122 then detects that a request to post a social media message (step 206). In the exemplary embodiment, delay program 122 is partially or fully integrated with a web browser contained in computing device 110. In the exemplary embodiment, delay program 122 detects when the social media account of the user of computing device 110 is accessed and a request to post a social media message is made).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kothari and include the above limitation using the teaching of Abuelsaad in order to process social media message based on the generated request request.

Claims 29 and 37 are rejected under the same reason set forth in rejection of claim 21:

As per claim 22
The method of claim 21, wherein determining whether the variance exists comprises determining whether the variance exists between the content depicted in the multimedia item and the preference specified for the entity, the preference indicating the censoring action to be performed when the context indicates that the type of content is depicted in the multimedia item. (Paragraph 18 of Kothari, the system then determines one or more objects to be obscured in the photo. In some embodiments, the system may determine one or more objects to be obscured by receiving one or more user preferences associated with the photo. The user preferences may include an indication of which objects to obscure and/or which objects to display unobscured). 

Claims 30 and 38 are rejected under the same reason set forth in rejection of claim 22:

As per claim 23
The method of claim 21, wherein determining the context associated with the multimedia item further comprises determining the context at least in part by analyzing the multimedia item. (Paragraph 23 of Kothari, system 102 recognizes one or more objects in one or more photos. In some embodiments, the one or more objects may include faces, text, logos, landmarks, etc). 

Claims 31 and 39 are rejected under the same reason set forth in rejection of claim 23:

As per claim 24
The method of claim 23, wherein analyzing the multimedia item comprises analyzing the content depicted in the multimedia item via an image processing technique. (Paragraph 25 of Kothari, system 102 may also access recognition algorithms provided by software that is external to system 102 and that system 102 accesses. Such recognition algorithms may include facial recognition algorithms, pattern recognition algorithms, etc). 

Claim 32 is rejected under the same reason set forth in rejection of claim 24:

As per claim 25:
Kothari teaches the method of analyzing the multimedia item (see paragraph 32 of Kothari) but fails to disclose:
The method of claim 23, wherein analyzing the multimedia item comprises analyzing metadata associated with the multimedia item. 
However, in the same field of endeavor, Abuelsaad teaches this limitation (paragraph 30 of Abuelsaad, delay program 122 detects a request to post a social media message containing a picture, delay program 122 examines the content of the social media message, examines the metadata associated with the message, or utilizes facial recognition software to determine whether the immediate family of the user of computing device 110 is present within the picture. Additionally, if the delay criteria details that a social media message containing location information that is not the home location of the user of computing device 110 is to be delayed, delay program 122 examines the content of the message or examines the metadata associated with the message and performs a keyword comparison in order to determine whether the social media message contains location information that is not the home location of the user of computing device 110).


Claim 33 is rejected under the same reason set forth in rejection of claim 25:

As per claim 26
The method of claim 21, wherein the censoring action performed with respect to the multimedia item comprises removing or obscuring the entity from the multimedia item. (Paragraph 19 of Kothari, the system then causes the photo to be displayed such that the determined one or more objects are obscured). 

Claims 34 and 40 are rejected under the same reason set forth in rejection of claim 26:

Claims 27-28 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Kothari (US Pub. No. 2014/0086493) in view of Abuelsaad (US Pub. No. 2015/0281159) and further in view of Patton (US Pub. No. 2016/0034712).

As per claim 27:
The combination of Kothari and Abuelsaad teaches the method of providing and/or applying privacy preferences for an entity (see paragraph 18 of Kothari) but fails to disclose:
The method of claim 21, wherein the censoring action performed with respect to the multimedia item comprises requesting approval to post the multimedia item.
However, in the same field of endeavor, Patton teaches this limitation as, (paragraph 65 of Patton, facilitating user account interaction with posts of the content stream S400 includes requesting use permissions from the author S410. This can function to grant copyright permissions for the post content (e.g., images, etc.) to the user account. The use permissions can be automatically requested by the in response to receipt of the use request, identifying the social networking system from which the post was received; sending a permissions request to the author through the identified social networking system, and notifying the user account when the author grants the use request. The method can additionally include removing the post from the content stream in response to the author denying the permissions request).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kothari and Abuelsaad to include the above limitation using the teaching of Patton in order to protect the user/entity from unauthorized social media activity. 

Claim 35 is rejected under the same reason set forth in rejection of claim 27:

As per claim 28:
The combination of Kothari and Abuelsaad teaches the method of providing and/or applying privacy preferences for an entity (see paragraph 18 of Kothari) but fails to disclose:
The method of claim 21, wherein the censoring action performed with respect to the multimedia item comprises disallowing posting of the multimedia item.
However, in the same field of endeavor, Patton teaches this limitation as, (paragraph 65 of Patton, facilitating user account interaction with posts of the content stream S400 includes requesting use permissions from the author S410. This can function to grant copyright permissions for the post content (e.g., images, etc.) to the user account. The use permissions can be automatically requested by the system, be requested by the user account, or be otherwise requested. Requesting the use permissions can include: receiving a use request associated with a selected post identifier of the content stream from the user account; in response to receipt of the use request, identifying the author that generated the post identified by the selected post identifier; in response to receipt of the use request, identifying the social networking system from which the post was received; sending a permissions request to the author through the identified social networking system, and notifying the user account when the author grants the use request. The method can additionally include removing the post from the content stream in response to the author denying the permissions request).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kothari and Abuelsaad to include the above limitation using the teaching of Patton in order to protect the user/entity from unauthorized social media activity.

Claims 36 is rejected under the same reason set forth in rejection of claim 28: 

Conclusion
The prior art made or record and not relied upon is considered pertinent to applicant’s disclosure is Srinivasan (US Pub. No. 2014/0044358). Srinivasan discloses the methods and systems for intelligently cropping images and associating identifier tag with the image.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESHOME HAILU whose telephone number is (571)270-3159.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TESHOME HAILU/Primary Examiner, Art Unit 2434